Citation Nr: 0001677	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sebaceous 
hyperplasia and folliculitis to include a rash on the face 
and arms.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to June 
1993.

The matters as to entitlement to service connection for a 
rash of the face and arms and as to entitlement to service 
connection for tinnitus arise before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to these claims.  

By rating action of March 1998, service connection for asthma 
was granted.  Thereafter, the veteran indicated that he 
disagreed with the effective date assigned for the grant of 
service connection, August 23, 1996.  The veteran was 
provided with a statement of the case in May 1998.  The 
veteran did not perfect his claim. Thus, this matter is not 
on appeal before the Board.  


FINDINGS OF FACT

1.  Medical evidence of a nexus between current sebaceous 
hyperplasia and folliculitis, to include a rash on the 
veteran's face and arms and his period of active service has 
not been submitted.

2.  Medical evidence of a nexus between current tinnitus and 
the veteran's period of service has not been submitted.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sebaceous hyperplasia and folliculitis, to include a rash 
on the veteran's face and arms is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. § 1117 (West 
1991 and Supp. 1998) and 38 C.F.R. § 3.317 (1999).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the veteran's service personnel records are notations 
dated from October 1984 to October 1985 related to the 
veteran's responsibilities as a firefighter, which included 
duties as an alarm center operator and an apprentice fire 
protection specialist.  Further noted on a form dated in 
December 1991 is the veteran's participation as a safety 
supervisor in the contamination zone during a hazardous 
materials incident.

The veteran's service medical records are of record and 
include entries dated in March 1985 in which the veteran had 
experienced an abrasion of the right auditory canal.  A sick 
call record dated in May 1986 disclosed that the veteran had 
a case of hives for which he had been treated the previous 
day, etiology unknown; the skin was noted as clear.  A 
clinical entry dated in October 1986 reveals that the veteran 
underwent audiometric evaluation; no findings were noted.  A 
record dated in July 1988 indicates that the veteran had 
crusted lesions to the right side of his face (perioral 
region).  A September 1988 audiometry examination revealed 
nothing as to the presence of tinnitus.  Records dating from 
December 1990 to April 1993 disclose that the veteran had a 
tattoo on his right arm that had been inflamed.  The veteran 
was treated for dermatitis; a record dated in March 1993 
indicated that the dermatitis was resolving.

On the veteran's May 1993 audiometry examination, there is no 
notation of tinnitus.  Also during that examination, the 
veteran reported that he used a steroid cream for acne-like 
sores on his right upper arm.  In a data summary concerning 
the veteran's workplace related to firefighting and rescue 
operations, he noted that he was routinely exposed to certain 
sources of noise that exceeded the stated limits, such as a 
K-12 partner saw, a generator, a supervac ventilation blower, 
and aircraft and equipment noise.  Also noted is the use of 
ear plugs or muffs for control.  Further indicated is that 
the veteran was exposed to chemicals, aircraft and equipment 
noise, and smoke.

An enlistment examination related to the veteran's period of 
Reserves dated in June 1993 reveals the veteran's reported 
history of hearing loss at high frequencies.  Nothing further 
pertinent to the veteran's claims is included in the 
examination report.  A general VA examination was conducted 
in October 1993 at which time the examiner noted subjective 
complaints of back pain and nothing else.  VA examination 
conducted in January 1994 dealt with symptomatology of mental 
disorders only.

In VA medical certificate dated in March 1994, the veteran 
complained of bumps on his arms, reportedly much like those 
he had experienced while in service in Saudi Arabia.  In 1994 
VA records, in particular in May 1994, the veteran complained 
of a rash that appeared on his chest that appeared to be 
getting worse.  In a record dated in August 1994, the 
examiner noted a diagnosis of folliculitis and recurring rash 
on the veteran's forearms, stating that it comes and goes.  
In a VA outpatient record dated in September 1994, the 
examiner treated dermatitis and folliculitis.  Otherwise, 
private and VA outpatient records extending from 1994 to 1996 
are not pertinent to the veteran's current claims.

In response to the veteran's statement that certain symptoms 
related to his service in the Persian Gulf War, the veteran 
underwent a VA examination specifically related to Persian 
Gulf service in July 1997.  The veteran alleged that he was 
exposed to chemical fumes, cigarette smoke, paints, solvents, 
depleted uranium, pesticides, as well as many other 
contaminants.  He further reported that the rashes on his 
skin first appeared in September 1991.  The pertinent 
impression rendered was umbilicated lesions on his cheek and 
nose.  VA progress notes also dated in July 1997 indicate 
that the veteran's rashes were punctuate lesions over the 
arms and legs that pointed to hyperkeratosis.

In July 1997, the veteran had a personal hearing at which 
time he testified that he experienced hearing loss and 
tinnitus due to exposure to constant noise while in service.  
Transcript (T.) at 10.  He stated that he was a firefighter 
and had to stand close to the aircraft while the engines were 
running.  (T.) at 10.  He further stated that when he was in 
Alaska, sometime around 1988, he noticed the ringing in his 
ears.  (T.) at 10.  Also, he stated that in order to sleep at 
night, he has to run a fan and radio because other noise 
tends to mask the ringing.  (T.) at 10, 11.  The veteran 
stated that during periodic examinations in service, hearing 
loss itself was noticed.  (T.) at 11.  Ear plugs were issued 
for protection.  (T.) at 11.  On the occupational health 
screening survey dated in May 1993, the veteran indicated 
that he had experienced hearing loss and ringing in his ears.  
(T.) at 12.  

As to the rash, the veteran stated that he first noticed it 
in Saudi Arabia and that it developed over his body, 
including face, arms, chest, back, groin, and his legs.  (T.) 
at 12.  Further, the veteran stated that the breakouts were 
like pimples and take a long time to heal.  (T.) at 12.  He 
also stated that the sores got infected.  (T.) at 12.  Even 
now, the veteran stated that when he goes out in the sun, he 
experiences massive breakouts.  (T.) at 15.  The veteran 
stated that in service he thought he had heat rash, but did 
not seek treatment.  (T.) at 13.  

A VA record dated in October 1997 discloses a diagnosis of 
sebaceous hyperplasia and folliculitis.  Audiogram conducted 
in November 1997 revealed only occasional tinnitus 
bilaterally of uncertain onset.  The veteran reported a 
bilateral, progressive, high frequency hearing loss due to 
noise exposure in service.  The audiologist reported that 
tinnitus is occasional and brief.

A statement provided by a private dermatologist dated in 
November 1997 reveals that the veteran did not have lesions 
at that time, but the veteran described them as about three 
to four inches in diameter, red and itchy, with oozing of 
larva-like materials.  The veteran reported that he had only 
shown that to one doctor who was unsure of what the problem 
was.  On examination, the physician stated that the veteran's 
arms were normal, two lesions were on his face that 
represented sebaceous hyperplasia.  The physician further 
noted that the veteran understood that his lesions were part 
of the aging process.  Also indicated is that it appeared 
that the veteran had heat-related dermatitis by way of 
history, that may represent a photosensitive disorder, such 
as polymorphous light eruption or even folliculitis.  

Analysis

The issues before the Board are entitlement to service 
connection for a rash on the veteran's face and arms and for 
tinnitus.  In a claim dated on March 31, 1998, the veteran 
claimed that he had a recurring skin disorder that he 
believed was related to his service in the Persian Gulf war.  
The Board notes that contained within the reasons and bases 
below is an analysis that encompasses the veteran's claims 
related to entitlement to service connection for a rash on 
the face and arms and a skin disorder due to his service in 
the Persian Gulf War.  

A threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

The United States Court of Veterans Appeals (Court) has held 
that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Tinnitus 

The veteran asserts that he was exposed to acoustic trauma 
and that his tinnitus is constant.  He reported being around 
aircraft and other noise routinely when he was a firefighter 
during the Persian Gulf War.  Nonetheless, in spite of the 
veteran's contentions, he has failed to provide any evidence 
that post-service tinnitus is medically related to his period 
of active service.  Specifically, as noted above, the 
veteran's service medical records are silent for any evidence 
of chronic complaints, notations, or symptoms of tinnitus 
while in service.  At the June 1993 examination for 
enlistment in the Reserves, the veteran reported high 
frequency hearing loss with nothing further as to tinnitus.  
Therefore, in this regard, the veteran has failed to provide 
evidence of current disability related to an inservice 
incurrence.  See Caluza v. Brown at 506.

Moreover, post-service, there are no pertinent clinical 
records until the opinion rendered in November 1997 by a VA 
audiologist, which is not indicative of a medical 
relationship between post-service tinnitus and the veteran's 
period of active service.  Thus, in this respect as well, the 
veteran has failed to establish a well grounded claim.  See 
Caluza at 506.

Essentially, as in this case, where the issue involves 
medical etiology, that is, the nexus between current 
disability and an inservice injury or disease, the veteran 
must offer competent medical evidence sufficient to support a 
plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Therefore, his mere allegations of exposure to noise 
in service with nothing more does not amount to competent 
medical evidence so as to establish a well grounded claim.  
The Board does not doubt the veteran's assertions of exposure 
to noise, see King v. Brown, 5 Vet. App. 19, 21 (1993); 
however, such statements are not competent evidence for the 
purpose of establishing a link between the veteran's current 
disability and his period of service.  Thus, the veteran's 
claim necessarily fails for lack of evidence to substantiate 
a medical nexus.  Caluza at 506.  

Skin disorder

Overall, the Board notes that the veteran has not presented 
competent clinical evidence so as to establish a well 
grounded claim with respect to his assertions that his rash 
of the face and arms relates to his period of active service.  
What is evident from the veteran's service medical records is 
that he had a brief case of hives in May 1986 of unknown 
etiology.  Subsequently, in July 1988, the veteran noticed 
some lesions on his face.  Further, the record supports that 
the veteran had occasional complications related to a tattoo 
on his right arm; he was treated for dermatitis accordingly, 
and the problem resolved.  During the May 1993 separation 
examination, the veteran reported that he used a steroid 
cream for sores on his right upper arm.  Thus, the service 
medical records do not contain medical evidence of residual 
disability of the skin.  Therefore, in this respect, the 
veteran's claim is not well grounded.

Post-service records equally are silent for any medical 
evidence to substantiate that the veteran's current skin 
disorder is medically related to this period of service.  As 
stated above in the March 1994 VA record, the veteran 
complained of small bumps on his arms, reporting that the 
occurrence was much like that he had experienced while in 
service in Saudi Arabia.  Ultimately, in August 1994, the 
veteran was diagnosed with and treated for intermittent 
episodes of folliculitis.  However, there is no medical 
evidence of record to relate any of the veteran's skin 
problems to his period of service, and in this vein, his 
claim is not well grounded.  Caluza at 506.  Moreover, the 
veteran has not presented evidence of the type of skills, 
training, and qualifications necessary to render a medical 
opinion competent.  As noted earlier herein, where the issue 
revolves around etiology of diagnoses, the veteran must 
present competent medical evidence so as to establish a well 
grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, in light of the absence of such medical 
opinions or evidence of record otherwise, the veteran has not 
established a well grounded claim.  

Furthermore, the veteran has claimed that his skin disorder 
had its onset during his period of service in the Persian 
Gulf War.  The veteran's claim has been adjudicated by the RO 
on a direct incurrence basis, as well as in terms of whether 
the veteran's symptoms manifested an undiagnosed illness 
under 38 U.S.C.A. § 1117 (West 1991 and Supp. 1998) and 38 
C.F.R. § 3.317 (1999).  Given the veteran's assertions and 
the fact that the veteran served on active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, the Board finds that it is 
appropriate for the veteran's claim to be addressed on this 
basis.  

The Board would note, however, that in order to establish 
such a claim, the criteria provide, in pertinent part, that 
the illness not be attributable to any known clinical 
diagnosis by history, physical examination and laboratory 
tests and/or was not caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In light of the pertinent regulations, again, the veteran's 
service connection claim fails.  Specifically, the veteran 
has a clear diagnosis of a skin disorder, that is, 
folliculitis and sebaceous hyperplasia as substantiated by 
August 1994 VA and subsequent records.  The failure to 
provide evidence of manifestations of undiagnosed illness, 
therefore, necessarily means that the veteran's claim of 
entitlement to service connection due to service in the 
Persian Gulf War on this basis fails as well.  Id.  In this 
case, the claimed symptoms related to a rash on the face and 
arms are the result of a diagnosed skin disorder of sebaceous 
hyperplasia and folliculitis.  Thus, the veteran has not 
established a well grounded claim.


ORDER

Entitlement to service connection for a rash on the arms and 
face is denied.

Entitlement to service connection for tinnitus is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

